Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-27 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “determining a slip oxygen flow rate and a slip reducing agent flow rate of the front TWC; determining an oxygen storage amount of the rear TWC; comparing the oxygen storage amount of the rear TWC and a target value of the rear TWC oxygen storage amount; and maintaining a catalyst purge of the front TWC when the oxygen storage amount of the rear TWC is greater than the target value of the rear TWC oxygen storage amount.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1; 
The prior art of record does not teach “a rear TWC mounted in the exhaust line at a rear end portion of the second oxygen sensor; and a control unit configured of determining an oxygen storage amount of the front TWC and an oxygen storage amount of the rear TWC, and controlling to maintain a front TWC catalyst purge when the oxygen storage amount of the rear TWC is greater than a target value of the oxygen storage amount of the rear TWC” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 15; and 	Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/